
	
		III
		111th CONGRESS
		2d Session
		S. RES. 692
		IN THE SENATE OF THE UNITED STATES
		
			December 2, 2010
			Mrs. Boxer (for herself
			 and Mrs. Feinstein) submitted the
			 following resolution; which was referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		RESOLUTION
		Congratulating the San Francisco Giants on
		  winning the 2010 World Series Championship.
	
	
		Whereas, on November 1, 2010, the San Francisco Giants
			 defeated the Texas Rangers by a score of 3–1 in game 5 to win the 2010 World
			 Series and become champions of Major League Baseball;
		Whereas this is the first championship the San Francisco
			 Giants have won since the Giants came to San Francisco from New York in
			 1958;
		Whereas this is the sixth World Series title in the
			 history of the Giants franchise;
		Whereas the 2010 Giants acted with determination and
			 teamwork as they emerged victorious from the fiercely contested National League
			 Western Division;
		Whereas, during the National League playoffs, the Giants
			 unleashed their arsenal of overpowering starting pitching, unflappable relief
			 pitching, steady defense, and timely hitting to defeat the Atlanta Braves and
			 the two-time defending National League champions, the Philadelphia Phillies, en
			 route to capturing their first pennant since 2002;
		Whereas, although there is no one superstar on the roster,
			 the Giants are a group of self-described “castoffs and misfits” that truly
			 exemplify what it means to be a team;
		Whereas all 25 players on the playoff roster should be
			 congratulated, including World Series Most Valuable Player Edgar Renteria, as
			 well as, Jeremy Affeldt, Madison Bumgarner, Matt Cain, Santiago Casilla, Tim
			 Lincecum, Javier Lopez, Guillermo Mota, Ramon Ramirez, Sergio Romo, Jonathan
			 Sanchez, Brian Wilson, Buster Posey, Eli Whiteside, Mike Fontenot, Aubrey Huff,
			 Travis Ishikawa, Freddy Sanchez, Pablo Sandoval, Juan Uribe, Pat Burrell, Cody
			 Ross, Aaron Rowand, Nate Schierholtz, and Andres Torres;
		Whereas Managing General Partner Bill Neukom, General
			 Manager Brian Sabean and Manager Bruce Bochy did a tremendous job putting
			 together the 2010 San Francisco Giants team and guiding them to the 2010 World
			 Series;
		Whereas San Francisco is a city with a rich baseball
			 tradition where players such as Willie Mays, Willie McCovey, Orlando Cepeda,
			 Juan Marichal, Gaylord Perry, and Joe DiMaggio have displayed the prodigious
			 skills that would eventually take them to the National Baseball Hall of Fame in
			 Cooperstown, New York; and
		Whereas Giants fans who have been ever loyal, supporting
			 the team from China Basin to Coogan’s Bluff, can once again call their baseball
			 team world champions: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 San Francisco Giants on winning the 2010 World Series Championship; and
			(2)commends the fans
			 in California, across the country, and around the world for their unremitting
			 support of the Giants.
			
